Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 22, 2018

                                    No. 04-18-00501-CV

                                   Cecilia A. SANCHEZ,
                                          Appellant

                                              v.

                       Vicky Brigida ESQUIVEL & Javier Esquivel,
                                       Appellees

               From the Justice Court, Pct. 1, Place 1, Val Verde County, Texas
                                 Trial Court No. SC18-009
                     Honorable Jim Bob Barrera Senior, Judge Presiding

                                         ORDER
      In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION. Costs of the appeal are taxed against appellant.

       It is so ORDERED on August 22, 2018.


                                                   _____________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.



                                                   Keith E. Hottle, Clerk of Court